Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 26, 2017

The Court of Appeals hereby passes the following order:

A17D0244. CARA ANN WILLIAMS v. THE STATE.

      On August 19, 2016, the trial court entered an order revoking a year of Cara
Ann Williams’s probation. On January 11, 2017, Williams filed this application for
discretionary appeal seeking review of that order. An application for discretionary
appeal must be filed within 30 days of entry of the order to be appealed. OCGA § 5-
6-35 (d). The requirements of OCGA § 5-6-35 are jurisdictional, and this Court
cannot accept an application for appeal not made in compliance therewith. Boyle v.
State, 190 Ga. App. 734 (380 SE2d 57) (1989). Because Williams’s application was
filed 145 days after entry of the order she seeks to appeal, it is untimely.
      Although the trial court purported to grant Williams’s request for an out-of-
time appeal, the trial court lacked authority to extend the time in which to file a
discretionary application. See Gable v. State, 290 Ga. 81, 85 (2) (a) (720 SE2d 170)
(2011). Because Williams’s application was untimely filed, we lack jurisdiction over
it, and it is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/26/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.